Citation Nr: 0534676	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for chronic lower back 
pain, with limitation of motion due to spinal stenosis, 
generalized osteoporosis, spondylosis, spondylarthritis, and 
slight spondylolisthesis at L5-S1, with associated disc 
protrusion, to include service connection as secondary to 
service-connected Hodgkin's disease and the treatment 
therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968, and from March 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The Board remanded this case in July 2003 
for further development.


FINDING OF FACT

The veteran's current back disorder did not originate during 
any period of service or until several years after his last 
discharge, is not otherwise related to either period of 
service, and was not caused or chronically worsened by his 
service-connected Hodgkin's disease (including any treatment 
therefor).


CONCLUSION OF LAW

The veteran does not have chronic lower back pain, with 
limitation of motion due to spinal stenosis, generalized 
osteoporosis, spondylosis, spondylarthritis, and slight 
spondylolisthesis at L5-S1, with associated disc protrusion, 
that is the result of disease or injury incurred in or 
aggravated by active military service, nor may the incurrence 
of a back disorder be presumed on any basis to have 
originated in-service, nor is any back disorder the result of 
the appellant's service connected Hodgkin's disease.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2003 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  

In March 2005, prior to certification of the case to the 
Board, but following the issuance of the last supplemental 
statement of the case, the veteran submitted a 1978 private 
medical record concerning treatment for Hodgkin's disease, a 
July 2002 Magnetic Resonance Imaging report of the lumbar 
spine, and a private medical record for September 2004 
documenting heart problems.  The first two documents were 
previously of record and considered by the RO.  The September 
2004 record does not contain any reference to a back 
disorder.  Accordingly, the evidence submitted in March 2005 
does not require the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2005).

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  In 
this regard, the record reflects that following the July 2003 
VCAA letter, the veteran in August 2003 provided additional 
medical evidence, indicated that VA had all other pertinent 
medical reports, and explained that no additional information 
was available.  

In addition, the record reflects that VA medical opinions 
addressing the etiology of the current back disability were 
obtained.  The representative has requested that VA schedule 
the veteran, who currently lives in Germany, for a VA 
examination.  The record reflects, however, that VA medical 
opinions already obtained were based on a review of the 
claims file, and addressed his theories of primary and 
secondary service connection.  The Board has reviewed the 
medical opinions, and finds that they are adequate to fairly 
adjudicate the instant claim.

The Board accordingly finds that VA's duty to assist the 
veteran has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the February 2000 rating decision from which the 
current appeal originates.  The February 2000 rating decision 
and August 2000 statement of the case, however, informed him 
of the criteria for establishing service connection, and 
specifically advised him that his claim was denied because 
there was no evidence either showing a back disorder within 
one year of his discharge from service, or otherwise linking 
any back disorder to service.  As explained above, he was 
advised of the information and evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of each party in obtaining evidence, in the 
July 2003 VA correspondence.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the February 2000 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service medical records show that in June 1972 the veteran 
reported a two week history of low back pain.  He was 
diagnosed with a probable low back strain.  He was again 
diagnosed with a back strain in September 1972, a muscle 
strain in October 1972, and in December 1972 the appellant 
was placed on a profile for low back pain.  He was returned 
to full duty the following month.  

He thereafter continued to periodically report back pain, and 
his diagnoses included low back pain, low back syndrome, 
mechanical low back pain, and muscle strain. See, e.g., 
service medical records from January 1973, March 1976 and 
September 1976.  

In December 1975, he reported recently hearing a "pop" in 
his back.  The assessment was muscle strain.  In February 
1977, he reported that his low back pain started five years 
previously after he lifted an ammunition can.  

The report of his April 1977 separation examination recorded 
a complaint of occasional mild back pain with bad weather, 
but the spine was negative for any pertinent findings on 
physical examination.  Chest X-ray studies throughout service 
were negative for pertinent abnormalities.

Private medical records on file for the period from December 
1977 to April 2003 show that in 1977 he was diagnosed with 
Hodgkin's disease, and that by 1979 he had undergone several 
courses of radiation treatment and cryostatic impulse 
chemotherapy.  The records for that period are silent for any 
reference to back complaints or findings.  X-ray studies of 
the thorax were negative for pertinent abnormalities.  The 
records show that he developed a skin reaction at one point 
from the radiation treatment.  There are no records referring 
to back complaints or findings until 1994.  

In March 1994, the veteran was hospitalized with diagnoses 
including lumbar syndrome and chronic spinal column syndrome.  
In 1997 he reported sudden paraplegia in his legs.  
Subsequent diagnostic studies demonstrated back conditions 
including spondylolisthesis at L5-S1; ventral gliding of L5 
compared to S1 resulting in intervertebral disc protrusions; 
spondyloses, intervertebral arthroses, osteoporosis, 
osteochondrotic changes, and spinal stenosis at L5-S1.  The 
records show that in February 1998 he presented with, inter 
alia, chronic recurring lumbar spinal column syndrome with 
spondylolisthesis at L5-S1; he reported experiencing 
recurrent lumbar, thoracic, and cervical spine complaints 
since 1990.  He presented in April 1998 with complaints of 
lower extremity numbness; the differential diagnoses for his 
paraplegia included radiation myelopathy from Hodgkin's 
disease, but no lumbar spine abnormalities were noted at the 
time on diagnostic studies.

On VA examination in January 1981, the veteran reported an 
eight-year history of low back pain with bad weather.  
Physical examination showed tenderness at the L4-L5 level, 
and pain on lordosis.  The examination was otherwise normal.  
The examiner diagnosed low back strain syndrome.  When 
examined by VA in September 1981, he did not demonstrate any 
back abnormalities on evaluation of the musculoskeletal 
system.

Service connection for Hodgkin's disease was granted in 
August 1981.

The veteran filed his original claim of entitlement to 
service connection for a back disorder in December 1997.  In 
a January 1999 statement he indicated that he experienced 
back pain from 1983 to 1990, but did not consider the pain 
serious until 1990, at which time he sought treatment.

On file is the report of a November 1999 VA fee basis 
examination of the veteran.  He informed the examiner that 
his back pain began in 1972, and had continued since at 
variable intensity.  After examining the veteran, and noting 
the diagnostic study findings, the examiner diagnosed chronic 
lower back pain with a severe limitation of motion due to 
spinal stenosis, generalized osteoporosis, spondylosis, 
spondylarthritis, and slight spondylolisthesis L5-S1 with 
associated disc protrusion.

In an April 2002 opinion, a VA physician indicated that she 
had reviewed the claims file.  She noted that the veteran had 
experienced back problems since 1972, with only intermittent 
evaluation of his complaints.  She noted that over the years 
he had developed complications from spinal stenosis, 
generalized osteoporosis, spondylosis, and spondylolisthesis 
at L5-S1 with associated disc protrusion.  The examiner 
concluded that the back pains the veteran experienced in 
service were not causally related to the current spinal 
stenosis, generalized osteoporosis, spondylosis, and 
spondylolisthesis at L5-S1 with associated disc protrusion.  
She did state that it was at least as likely as not that the 
latter disorders were aggravating the prior low back pain.

In a May 2002 opinion, another VA physician essentially 
indicated that there was no support for the veteran's 
contention that the current back disorder was proximately due 
to or the result of the service-connected Hodgkin's disease 
or treatment therefor. 

In several statements on file the veteran contends that his 
back disorder either originated in service, or was caused by 
radiation therapy administered for his Hodgkin's disease.  He 
indicates that the radiation treatment "burned" his entire 
spinal column.  He explains that he was convalescing from 
1977 to 1983, and that while his back condition may or may 
not have improved during that time, his back became 
symptomatic immediately after he returned to work in 1983.  
He indicates that he was told by a physician that using a 
brace was too dangerous because of the damaged tissue in his 
back.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Although the veteran was treated for low back complaints in 
service, variously described as mechanical low back pain or 
muscle strains, he was not diagnosed with a chronic back 
disorder, and the report of his discharge examination, while 
recording his report of weather-dependent back pain, is 
silent for any pertinent findings on physical examination, or 
of any diagnosis of a back disorder.  Following the veteran's 
discharge in 1977, there is no evidence of a back disorder 
until January 1981, when he demonstrated findings which were 
diagnosed as a low back strain.  The 1981 examiner did not 
address the etiology of the diagnosed disorder.  At the 
veteran's September 1981 examination musculoskeletal study 
was silent for any reference to back complaints or findings.  
Thereafter, the record is negative for any further back 
complaints or findings until 1994.  The veteran has indicated 
that he in fact sought no treatment for back problems between 
1983 and 1990.

In short, there is no evidence of a chronic back disorder 
until several years after service.  Moreover, none of the 
medical records suggest that the veteran's current back 
disorder originated in service or until many years 
thereafter.  While he reported to the January 1981 examiner 
that his back complaints began in 1972, the private records 
note that his current back complaints began in 1990.  In any 
event, there is no medical opinion on file supportive of the 
veteran's claim, and the only medical opinion addressing 
whether his current back disorder originated in service, 
namely the April 2002 opinion, is against the claim.  The 
Board notes in passing that while the April 2002 physician 
indicated that the veteran's prior lower back pain was being 
"aggravated" by the current lower back pathologies, he 
clearly concluded that the current back disorders were not 
related to service, and he did not indicate that the 
referenced prior low back pain represented a diagnosable 
disability.

In this case, the only evidence supportive of the veteran's 
claim for primary service connection consists of his own 
statements.  As there is no indication that the appellant is 
qualified through education, training or experience to offer 
medical opinions, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Moreover, while the veteran has stated that 
he experienced low back pain throughout the years since 
service (or at least since 1983), he is not competent to 
otherwise relate his reported symptoms to any current 
disorder.  See Savage v. Gober, 10 Vet. App. 488 (1997).

With respect to secondary service connection, the veteran 
contends that his service-connected Hodgkin's disease, and 
particularly the treatment therefor, caused or chronically 
worsened his back disorder.  The record shows, however, that 
no complaints or findings regarding the back were recorded 
during his radiation and chemotherapy treatment.  Nor is 
there any medical opinion on file suggesting that treatment 
for Hodgkin's disease, or the disease itself, in any way 
caused or aggravated a back disorder.  While an April 1998 
private medical record indicated that a differential 
diagnosis for the veteran's paraplegia included radiation 
myelopathy from treatment for Hodgkin's disease, contemporary 
diagnostic studies did not demonstrate any lower back 
involvement, and the entry did not otherwise suggest that any 
such myelopathy caused or worsened a back disorder.  The only 
medical opinion addressing the relationship of his Hodgkin's 
disease to back disability is against the claim.

In essence, the only evidence supportive of the veteran's 
claim for secondary service connection is his own statements.  
As noted previously, there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions.  His statements as to medical causation 
consequently do not constitute competent medical evidence.  
Espiritu.  Moreover, while the veteran suggests that a 
physician informed him that the radiation therapy had caused 
damage to the lumbar spine, his account of what the physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

In sum, the preponderance of the evidence shows that the 
veteran's current back disorders did not originate in 
service, that they are not etiologically related to service 
or to any event therein, that they originated several years 
after service, and that they are not etiologically related in 
any manner to service-connected Hodgkin's disease or the 
treatment thereof.  Hence, the benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to service connection for chronic lower back 
pain, with limitation of motion due to spinal stenosis, 
generalized osteoporosis, spondylosis, spondylarthritis, and 
slight spondylolisthesis at L5-S1, with associated disc 
protrusion, to include service connection as secondary to 
service-connected Hodgkin's disease and the treatment 
therefor, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


